Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-15, 17-20 are allowed in light of the amendments and the Applicant Arguments/Remarks made in the amendment filed on 12/14/2021. Further, the prior art of record, alone or in any combination, does not teach or suggest the invention recited in independent claims 1, 8, 15, since, among other things, the prior art of record does not teach or suggest claimed features relating to receiving, from an access device, an authorization request message for an interaction between a user and a resource provider, the authorization request message comprising an access credential and an inquiry about a secure fact associated with the user, wherein the inquiry is provided in form of one or more assertion type indicators, wherein the secure fact includes an identity attribute of the user; obtaining an answer to the inquiry about the secure fact associated with the user; generating an authorization response message comprising an indicator approving or declining the interaction, and the answer to the inquiry about the secure fact associated with the user; embed the answer to the inquiry in the authorization response message in form of one or more assertion values associated with the one or more assertion type indicators, as recited in the context of claim 1, and similarly claimed in independent claims 8, 15.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU T NGUYEN whose telephone number is (571)272-2424. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571) 272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/TU T NGUYEN/Primary Examiner, Art Unit 2453                                                                                                                                                                                                        02/07/2022